DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received September 6, 2021.
	Claims 1, 4-8, 11-15, and 18-20 are amended. Claims 2, 3, 9, 10, 16, and 17 are canceled.  Claims 1, 4-8, 11-15, and 18-20 are pending and have been examined. 
Claim Objections
Claims 1, 4-8, 11-15, and 18-20 are objected to because of the following informalities:  Applicant recites "another server" in claims 1, 8, and 15 but this is the first instance of a server being claimed.  Then, Applicant recites "on the distributed ledger to the other server."  It is unclear if the "other server" refers to "another server," the only server claimed previously, or whether Applicant intended to claim a first server, which was removed in amendment.  Though one server is claimed, Examiner will interpret the claims as reciting two servers, which the art of record had previously taught.  This is further unclear in claims 6, 13, and 20 where "the other server" is claimed, but if Applicant amends the informality in the independent claims, this should be resolved.  
Claims 4-7, 11-14, and 18-20 are objected to for being dependent on claims 1, 8, and 15.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 1, 8, and 15, Applicant has inserted new matter into the application.  Applicant has recited, "modify, via the smart contract, a rating value stored within the user profile on the distributed ledger based on the determination" (that there is vehicle damage).
There is no support for this limitation in the original disclosure.  Applicant in remarks (see page 1 remarks) that support for the amendments is in paragraphs 045-no support that the modification of the rating value is performed via the smart contract.  This is the new matter.  
In par 052, Applicant recites that the score may be modified, but not that it is via the smart contract: "The condition may be a score and the resulting rating of the user profile may be a score as well that is based on multiple history instances of ratings and reviews which are used to modify the current rating."  Applicant's original disclosure merely indicates that the rating is modified, but not necessarily by the smart contract.  Similarly, in par 053, the server 110 "may receive the sensor data…to pair the detected conditions with the user profile for…modified user rating scores."  
In par 051, Applicant indicates that "a smart contract may be used to invoke rules, thresholds, sensor information gathering, etc., for the vehicle event," but nowhere does Applicant describe that the smart contract modifies a rating value stored within the user profile.  
In par 041, Applicant describes the capabilities of the smart contract as one that could "quantify a user profile score/rating/review," however, Applicant does not describe that, via the smart contract, a rating value that is stored on the distributed ledger is modified based on the data determination.  This specific step is not described in the specification.  Nor is it inherent, as many of the disclosed devices could perform this step, such as the vehicle management server, 110.  In fact, according to Figure 1C, the user rating 132 is tied to the vehicle management server 110.  
In par 050, Applicant describes how the server 110 may receive "modified user rating scores, but does not describe, in the same paragraph, that the smart contract modifies the rating scores:  "The smart contract may identify the parties of the 
Applicant's other smart contract descriptions have been reviewed in the specification but no support for Applicant's limitation is found.  Therefore, Applicant has claimed new matter.
Claims 4-7, 11-14, and 18-20 are rejected for being dependent on claims 1, 8, and 15.  
Therefore, claims 1, 4-8, 11-15, and 18-20 are rejected under 35 USC 112.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure 
	Per Applicant's claims, 
Claims 1, 4-7 are a system, which is a machine.
Claims 8, 11-14 are a method, which is a process.
Claims 15, 18-20 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1, 8, and 15, which are similar in scope, is defined as:
a user profile of a transport stored therein 
receives sensor data

modify, via the contract, a rating value stored within the user profile on the distributed ledger based on the data determination; 
and receive a query and [send] the modified rating value stored within the user profile	
The abstract idea steps recited in claims 1, 8 and 15 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of 

First, one could mentally have a user profile of a transport stored, either in the mind or on paper.  Then, one could receive sensor data by looking at sensor data and mentally understanding the data, for instance by reading the data from a device or seeing a picture (sensor data).  Then, via the execution (carrying out of) a contract, one could mentally determine that an interior or/and an exterior are damaged based on a comparison of an observed sensor value with predefined sensor values stored within a contract.  The contract could be paper, and mental processes include pen and paper.  One can mentally observe and compare for car damages which is the ordinary job of an insurance adjuster, who mentally observes and compares pictures to previous data to determine damage.  Then, one can mentally modify via the contract (because the contract, for example, could have a rating value) a rating value by making a judgment that the rating value should change based on the determination on data (that there was damage).  Then, one could receive a query mentally, by seeing it on paper or hearing it, and send the modified rating value stored within the user profile (stored on paper) by communicating verbally or on paper.  

Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
Memory configured to store a distributed ledger
Processor configured to

Via execution of a smart contract of the distributed ledger
on the distributed ledger 
Smart contract
Via the smart contract
Another server
on the distributed ledger to the other server
Claim 8 recites the following additional elements:
storing a distributed ledger
at least one hardware sensor of the transport
via execution of a smart contract of the distributed ledger
on the distributed ledger 
within the smart contract
via the smart contract
	another server
on the distributed ledger to the other server
Claim 15 recites the following additional elements:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method
Storing a distributed ledger 
Hardware sensor of the transport
Via execution of a smart contract of the distributed ledger
Within the smart contract

On the distributed ledger
On the distributed ledger to the other server
These elements are merely instructions to apply the abstract idea to a computer because the elements are generic computer elements in combination with elements used in an applied manner.  The generic computer elements include a processor, server, a second server, memory, and computer readable medium.  The elements recited in an applied manner include a hardware sensor of the transport, a smart contract, and a distributed ledger.  These elements in particular are merely recited in a manner that they are used in their "ordinary capacity," particularly in a broadest reasonable interpretation in light of the specification.  See MPEP 2106.05(f)(2).  The smart contract is being used as a storage and data execution element, which is what smart contracts are designed to do.  Likewise, the distributed ledger is merely recited as storing or receiving data.  Finally, the hardware sensor, which the specification clarifies may be "a device, such as a mobile device, that is used to capture the condition of the transport wherein images are obtained."  This is similar to the telephone unit in combination with a server (also similar to Applicant's claims) as recited in TLI Communications.  See MPEP 2106.05(f)(2).  In both Applicant's claims and TLI Communications, a sensor (mobile device or telephone unit) is used to capture images of a vehicle and send them to a server for the purpose of determining damages. Therefore, the sensor and server additional elements as recited by Applicant have been determined previously by a court as being apply it elements.

Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  Therefore, Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Per claims 4, 5, 11, 12, 18, and 19, the abstract idea of the independent claims are further defined because one could "dynamically" update data mentally by making a decision based on receiving data and that the data is related to a rental object further defines the mental process because one could choose that the data be related to rental cars, as well as the availability of rental cars.  The sensor data is a mere data input and is a further mental process step.  Further, storing data in a sensor profile is a mental step because it could be stored mentally by using pen and paper.  

	Per claims 7 and 14, the blockchain storage of date, time, location, and type of action in a block on a blockchain is an additional element of storing data in a blockchain, which is a mere apply it element.  Blockchain is a data storage tool and this claim language indicates that the blockchain is used for storing data.  Because blockchain is being used in a conventional manner, it is a mere apply it limitation and is also well-understood, routine, and conventional activity.  Therefore, claims 7 and 14 are not a practical application or significantly more than the abstract idea.
Therefore, claims 1-20 are rejected under 35 USC 101.
Therefore, claims 1, 4-8, 11-15, and 18-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohmeier et al., US PGPUB 2015/0371153 A1 ("Lohmeier") further in view of Liu et al., US PGPUB 2020/0286162 A1 ("Liu").  
Per claims 1, 8, and 15, which are similar in scope, Lohmeier teaches, per claim 1 specifically per claim 1 specifically, a system in par 023; per claim 8, specifically, a method in par 023; per claim 15, specifically, non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform in par 058: " It will be appreciated by those of skill in the art that the execution of the various machine-implemented processes and steps described herein may occur via the computerized execution of computer-executable instructions stored on a tangible computer-readable medium, e.g., RAM, ROM, PROM, volatile, nonvolatile, or other electronic memory mechanism."
Lohmeier then teaches a user profile of a transport in par 0103, where a unique identifier of a user, who is a driver (of a transport).  See par 0103: "The resulting sets of stored vehicle and user data are associated with particular vehicles and users identified by a system-wide unique identifier. In the case of a vehicle, a vehicle In the case of a user, a social security number or driver's license number uniquely identifies driver related information for purposes of rating the driver."
Lohmeier then teaches a processor configured to: receive sensor data captured by at least one hardware sensor of the transport in par 038 where a vehicle teaches a transport and "various crash and or collision sensor interface modules and sensors" teach sensor that is associated with the transport.  See par 038:  "The vehicle 102 is, for example, a motorcycle, a car, a truck, a recreational vehicle (RV), a boat, a plane, etc."  See also par 0041:  "Examples of such services include: GNSS-based mapping/location identification, turn-by-turn directions and other navigation-related services provided in conjunction with the GNSS component 132; and airbag deployment notification and other emergency or roadside assistance-related services provided in connection with various crash and or collision sensor interface modules 156 and crash sensors 158 located throughout the vehicle."  See also par 0049: "The vehicle crash and/or collision detection sensor interface 156 is operatively connected to the vehicle bus 122. The crash sensors 158 provide information to the telematics unit 114 via the crash and/or collision detection sensor interface 156 regarding the severity of a vehicle collision, such as the angle of impact and the amount of force sustained."  That a processor receives the data is taught by the "telematics unit" that is coupled to the sensor through the vehicle bus.  See par 039 ("a vehicle bus 122 for supporting communications between electronic components within the vehicle 102") and par 040 ("The telematics unit 114 includes an electronic processor 128").  

Lohmeier then teaches receives that one or more of an interior of the transport and an exterior of the transport are damaged based on a comparison of a sensor value in the received sensor data to predefined sensor values in pars 060 and 063 where sensor data is compared to determine if "latent damage" has been done interior damage because the engine is in the interior of a vehicle.  (See par 048 Applicant specification, "sensor data indicating excessive acceleration and/or braking as a measure of vehicle misuse.").  Par 060 (Lohmeier) teaches that Multi-user parameter values are acquired and forwarded by the telematics unit 113 when the user initially turns on the vehicle, which teach the predefined sensor values because they are determined previously from when the sensor values indicating damage are taught.  See par 060: " multi-user vehicle parameter values that are acquired and forwarded by the telematics unit 114 when a user initially turns on the vehicle 102 a first time during a period of use include: tire pressure, oil level, oil life, windshield washer fluid level, diagnostic trouble codes (DTC—a list indicating each trouble code that has been set during the current use of the vehicle), brake fluid, coolant level, battery voltage, and fuel level. Each of these, in some cases critical, readings is pertinent to vehicle operation, safety and maintenance. Moreover, storing a second value from the sensors responsible for providing each of these parameters at the end of a vehicle use facilitates establishing additional driver rating parameter information."  
Then, par 063 teaches "sensor readings include: low oil pressure, high engine temperature, fuel flow disruption, overheating brakes, … engine speed threshold…. These warnings are critical and thus are immediately processed and forwarded by the telematics unit 114 to the shared vehicle server 145."  
Lohmeier then teaches modify … a rating value stored within the user profile … based on the data determination in pars 060 and 063 where the data comparison user profile stores the rating value is taught in par 0103 where the user information is stored in a "multi user vehicle database" and a user is uniquely identified (teaching user profile – that the user's data is attached to each user) within the database.  See par 0103: "The resulting sets of stored vehicle and user data are associated with particular vehicles and users identified by a system-wide unique identifier. In the case of a vehicle, a vehicle identification number (VIN) provides a unique identification for associating vehicle related information for purposes of rating the vehicle. In the case of a user, a social security number or driver's license number uniquely identifies driver related information for purposes of rating the driver."
Lohmeier then teaches receive a query from another server and transmit the modified rating value stored within the user profile … to the other server in par 0105 where a user requests a rating from the shared vehicle server from a user mobile device.  That another server is making the query is taught in par 051 where, because the mobile device is making the query, it is made through the "remote server."  
Par 0105: "the shared vehicle server 145 receives a vehicle request from a rated user via, for example, the mobile device 166 or the user device 168. The vehicle request specifies a vehicle rating level used by the rating server 145 to filter the set of potentially available vehicles for the rated user. Additionally, the request includes the set 
Par 051: "The mobile wireless network system 104 is, for example, a cellular telephone network system or any other suitable wireless system that transmits signals between mobile wireless devices, such as the telematics unit 114 of the vehicle 102, and land networks, such as the land network 106. In the illustrative example, the mobile wireless network system 104 includes a set of cell towers 138, as well as base stations and/or mobile switching centers (MSCs) 140, as well as other networking components facilitating/supporting communications between the mobile wireless network system 104 with the land network 106. For example, the MSC 140 includes a remote data server."
Lohmeier does not teach store a distributed ledger that has information stored therein; via execution of a smart contract of the distributed ledger; stored within the smart contract; via the smart contract, on the distributed ledger.
Liu teaches a system for managing shared vehicles.  See abstract and summary par 005.
Liu teaches store a distributed ledger that has information stored therein in par 096 where the received vehicle information is stored in a blockchain network, which teaches a distributed ledger (blockchain is a certain kind of distributed ledger).  See par 096: "registering the shared information and the usage smart contract into a block chain network and radioing the shared information and the usage smart contract in the entire network of the block chain."  Liu then teaches via execution of a smart contract of the distributed ledger; stored within the smart contract; via the smart contract in par on the distributed ledger in par 0123 where usage data is timely stored on the blockchain, which is a distributed ledger.  See par 0123: "The vehicular terminal is configured to record and send the usage data of the vehicle during the using process to the vehicle owner client and the rental client; the vehicular terminal identifier is configured to carry out unique identifier on the vehicular terminal of different shared vehicles distributed by the user terminal; and recording the vehicular terminal as a node of the node devices in a block chain, so as to upload the usage data generated during the using process of the shared vehicle to the block chain timely."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the vehicle condition and driver review by sensor teaching of Lohmeier with the smart contract and blockchain vehicle rental teaching of Liu because Liu teaches that in using the smart contract, the information is sent to blockchain network devices and this will store the rental data.  See par 092.  Further, the smart contract enables the payment transaction request to the rental user, 
	Per claims 4, 11, and 18, Lohmeier and Liu teach the limitations of claims 1, 8, and 15, above.  Lohmeier further teaches the processor is configured to dynamically modify the rating value based on a condition of a rented object observed by the sensor data in par 063 where critical warnings are "immediately processed" and "contribute to driver ratings" which teaches dynamically modify the rating value.  See par 063: "These warnings are critical and thus are immediately processed and forwarded by the telematics unit 114 to the shared vehicle server 145. When these warnings are registered, a warning message may separately be issued by the shared vehicle server 145 or other service associated with the communications center 108 to minimize damage to the vehicle. Some of the above instantaneous warnings that contribute to vehicle ratings, such as the vehicle/engine speed threshold exceeded warning, may also contribute to driver ratings."
	Per claims 5, 12, and 19, Lohmeier and Liu teach the limitations of claims 1, 8, and 15, above.  Lohmeier further teaches processor is configured to store the received sensor data in a temporary sensor profile in par 064 where vehicle parameter values are acquired and forwarded by the telematics unit, which teaches a temporary sensor profile because under a broadest reasonable interpretation the values acquired and forwarded describe the vehicle during the use period. Then, in par 073 Lohmeier teaches that telemetry data is stored and sent periodically which teaches that the sensor data is stored in a temporary sensor profile because it must be collected and then sent according to a schedule.  See par 064: "Such multi-user vehicle parameter 
	Per claims 6, 13, and 20, which are similar in scope, Lohmeier and Liu teach the limitations of claims 1, 8, and 15, above. Lohmeier does not teach the processor is configured to invoke the smart contract via the distributed  based on an action to be performed by the other server in par 092 where a smart contract is invoked upon a rental request, and the server (13) receives the shared information and the smart contract and radioing the information in the network.  See par 092: "The rental client 12 is configured for sending a rental request to the server. The server 13 is configured for registering the received shared information and the usage smart contract in the block chain network devices 14 and radioing the shared information and the usage smart contract in the entire network of the block chain; the server 13 is further configured for searching matched shared vehicles according to the rental request of the rental client 12, so that a client of the rental client uses a target shared vehicle after the target shared vehicle is determined."  See also par 0142: "and rental requirements from the 
	Per claims 7 and 14, Lohmeier and Liu teach the limitations of claims 6 and 13, above.  Lohmeier does not teach processor is further configured to generate a blockchain transaction comprising the sensor data and a status of the transport, and store the blockchain transaction in the distributed ledger.
	Liu teaches processor is further configured to generate a blockchain transaction comprising the sensor data and a status of the transport in par 095 where operation status of the engine and rules for the shared vehicle are received by the server and in par 096 where the information is stored in the blockchain, which teaches store the blockchain transaction in the distributed ledger.  
	See par 095: "the server receives the shared information and the usage smart contract sent by the vehicle owner client, wherein the vehicle owner client is configured for receiving the information of the shared vehicle input by the vehicle owner of the shared vehicle and identity information of the vehicle owner, then the vehicle owner client is sending the information of the shared vehicle and the identity information of the vehicle owner to the server. The above-mentioned information of the shared vehicle includes information, such as the license plate number, the vehicle driving license, auto age, and the operation status of the engine, the running state of security devices and electronic devices and driving mileage and the like. The identity information of the vehicle owner includes one of, or more than one of the name of the vehicle owner, the identity number, contact information, etc. The usage smart contract specifies using rules for the shared vehicle, including a charging rule for using the shared vehicle, payment information, etc."
	See par 096: "registering the shared information and the usage smart contract into a block chain network and radioing the shared information and the usage smart contract in the entire network of the block chain."
	Therefore, claims 1, 4-8, 11-15, and 18-20 are rejected under 35 USC 103.
Response to Arguments:
35 USC 101
	Applicant on pages 8-9 argues that the claims require blockchain software analyzing sensor data and modifying a blockchain ledger based on the analysis and then applicant argues that therefore, these claims cannot be performed by a human.  Examiner agrees, however, the claim analysis above shows that steps, without additional elements (blockchain, smart contracts), can be performed mentally.  The additional elements are merely applied, as shown above.  Therefore, Examiner is not persuaded that Applicant has not recited an abstract idea.
	Applicant then argues that the claims are not directed to an abstract idea because "the additional elements of the claims recite a specific improvement over prior art blockchain systems because the user's behavior when renting a first vehicle follows the user when renting a second vehicle, even when such rental is with a different company/agency."  Examiner notes that this is similar to what a credit report does for 
	Applicant then argues on page 9 that "these are not well-understood or conventional processes performed by a blockchain," however, Applicant has no evidence of this on the record.  Applicant is reciting that blockchain is used to create transactions and store the transaction data, see claims 7 and 14.  Blockchain is a known storage technique.  Applicant's specification acknowledges this: 
A blockchain is different from a traditional database in that the blockchain is not a central storage but rather a decentralized, immutable, and secure storage, where nodes must share in changes to records in the storage. Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like.

Par 040.  Applicant describes blockchain properties here as "inherent," and therefore Applicant is merely using properties already known in blockchain for an applied purpose.  This is, therefore, well-understood, routine, and conventional activity.  
	Applicant then argues that "under second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception," but as Examiner found 
	Therefore, Applicant's arguments against the 101 rejection are unpersuasive and the rejection is maintained.
	35 USC 103
	Applicant argues on pages 11 and 12 that "Liu does not store predefined sensor values, nor does Liu determine damage to a transport based on a comparison of a received sensor value to sensor values stored in the blockchain smart contract."  Applicant's argument is unpersuasive because Applicant is arguing a single reference and not the combination.  
Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).

MPEP 2145(IV).  Here, Applicant has only argued against Liu.  It is notable that Liu does in fact teach that sensor values are stored (par 095 "the operating status of the engine") but more importantly the combination of Lohmeier and Liu teach Applicant's claims.  This is because Liu teaches using smart contracts and blockchains in the same manner as Applicant claims, and one ordinarily skilled would be motivated for the . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689